Citation Nr: 1101373	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-07 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
to include as secondary to chronic low back pain.

2.  Entitlement to service connection for a cervical spine 
disability to include as secondary to chronic low back pain.

3.  Entitlement to service connection for headaches to include as 
secondary to chronic low back pain.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30 for convalescence following cervical spine surgery 
in November 2006 and in March 2008.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1987 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in January 2005 and in April 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

After the statement of the case was issued in February 2010, 
following the Veteran's notice of disagreement, the Veteran did 
not perfect an appeal by filing a substantive appeal on the 
claims of service connection for a bilateral hearing loss 
disability, anxiety disorder, and gastroesophageal reflux disease 
and on the application to reopen the claim of service connection 
for prostatitis.  As the claims have not been perfected for 
appeal, the Board does not have appellate jurisdiction to review 
the claims.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  Peripheral neuropathy was not shown in service or since 
service. 

2.  A disability of the cervical spine, degenerative disc disease 
and degenerative joint disease, was not affirmatively shown to 
have been present in service; a disability of the cervical spine 
disability, degenerative joint disease, arthritis, as a chronic 
disease was not manifested to a compensable degree within one 
year from the date of separation from service; a disability of 
the cervical spine, degenerative disc disease and degenerative 
joint disease, was first diagnosed after service beyond the one 
year presumptive period for a degenerative joint disease, 
arthritis, as chronic disease, is unrelated to an injury or 
disease or event in service; and a disability of the cervical 
spine, degenerative disc disease and degenerative joint disease, 
was not caused by or made worse by the service-connected chronic 
low back pain.


3.  Headaches were not affirmatively shown to have been present 
in service, headaches first diagnosed after service are unrelated 
to an injury or disease or event in service, and headaches are 
not caused by or made worse by the service-connected chronic low 
back pain.

4.  Tinnitus was not affirmatively shown to have been present in 
service, and tinnitus first diagnosed after service is unrelated 
to an injury, disease, or event in service.

5.  The surgeries for cervical disc disease in November 2006 and 
in March 2008 were for a nonservice-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

2.  A disability of the cervical spine, degenerative disc disease 
and degenerative joint disease, was not incurred in or aggravated 
by service; degenerative joint disease, arthritis, of the 
cervical spine as a chronic disease may not be presumed to have 
been incurred during service; a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, is not 
proximately due to or aggravated by the service-connected chronic 
low back pain.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307(a), 3.309(a), 
3.310(a) (2010).

3.  Headaches were not incurred in or aggravated by service, and 
headaches are not proximately due to or aggravated by the 
service-connected chronic low back pain. 38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 
3.310(a) (2010). 



4.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).

5.  The criteria for a temporary total rating based on need for 
convalescence following surgical treatment in November 2006 and 
in March 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.30 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, in May 2006, in February 2007, in 
July 2007, and in August 2009.  The notice included the type of 
evidence needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.  

The VCAA notice in August 2004 (peripheral neuropathy) and in 
August 2009 (cervical spine and headaches) in August 2009 
included the type of evidence needed to substantiate a claim of 
secondary service connection, that is, a disability caused by or 
aggravated by a service-connected disability. 

The VCAA notice in August 2009 included the type of evidence 
needed to substantiate a claim for a temporary total disability 
rating, that is, treatment of a service-connected disability, 
requiring convalescence for at least a month. 

The Veteran was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his authorization 
VA would obtain any non-Federal records on his behalf.  The 
notice included the provisions for the effective date of a claim 
and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  


To the extent the VCAA came after the initial adjudications, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication. The procedural defect was 
cured as after the RO provided content-complying VCAA notice, the 
claims were readjudicated as evidenced by the statement of the 
case in January 2007 (addressing peripheral neuropathy) and the 
supplemental statement of the case in September 2010 (addressing 
the remainder of the claims).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, and private medical records.  The Veteran was afforded 
VA examinations in October 2007 and in November 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.






Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, such as 
arthritis, which includes degenerative joint disease, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, also referred to as secondary service connection. 38 
C.F.R. § 3.310(a).  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability by a 
service-connected disability. 






Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a). 

The Veteran's service-connected low back injury occurred in 1988 
before the beginning of either Operation Desert Shield (build up 
of U.S. Armed Forces in the Persian Gulf) in August 1990 or 
Operation Desert Storm (start of the military offensive in the 
Persian Gulf) in January 1991 and the combat provisions of 
38 U.S.C.A. § 1154(b) do not apply.  

Although the Veteran was deployed to the Persian Gulf from 
October 1990 to April 1991, as there are known clinical diagnoses 
in this case, the provisions of 38 C.F.R. § 3.317, pertaining to 
an undiagnosed illness for certain disabilities for a veteran of 
the Persian Gulf War, do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.




The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board).)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

Claims of Service Connection 

Peripheral Neuropathy 

Facts 

The service treatment records show that in June 1990 the Veteran 
complained of back pain.  It was noted that two years earlier the 
Veteran had fallen off a truck.  The assessment was low back pain 
with muscle strain.  In July 1991, the Veteran complained of 
recurrent lower back pain since 1988, when he fell off a truck 
and landed on the running board.  The diagnosis was lumbosacral 
strain. 

There is no evidence in the service treatment records of a 
complaint, finding, history, symptoms, treatment, or diagnosis of 
peripheral neuropathy.

After service, on a Persian Gulf Examination by VA in July 1994, 
it was noted that the Veteran was in the Persian Gulf from 
October 1990 to April 1991.  History included back pain.  The 
evaluation of the back and extremities and the neurological 
evaluation were normal.  There was no evidence of symptoms of 
peripheral neuropathy. 





Records of the Army Reserve show that on examination in December 
1994 the Veteran gave a history of recurrent back pain.  The 
examiner noted a history of a back injury in "1989" with 
recurrent back pain, but the Veteran did not have a problem with 
physical fitness testing.  The physical examination was normal 
and the examiner found no pathology.  

VA records show that in April 1995 the Veteran complained of low 
back pain, radiating to the lower extremities.  History included 
low back pain since an injury in "1989."  

In a rating decision in June 1995, the RO granted service 
connection for chronic lumbosacral strain.   

On VA examination in July 1995, a MRI of the lumbar spine was 
normal.  The diagnosis was low back pain with muscle strain and 
no evidence of neurological involvement.  There was no evidence 
of symptoms of peripheral neuropathy. 

On VA examination in June 1997, except for pain, the physical 
examination and X-rays of the lumbar spine were normal.  On VA 
examination in October 1998, the diagnosis was chronic lumbar 
strain without evidence of neuropathy by findings, by X-ray, or 
by electromyogram (EMG).  

In a rating decision in November 1999, the RO changed the 
diagnosis of chronic lumbosacral strain to chronic low back pain.

On VA examinations in October 2004 and in June 2006, there was no 
evidence of peripheral neuropathy on neurological evaluation and 
by EMG and nerve conduction velocity (NCV) testing.  







Analysis 

On the basis of the service treatment records alone, peripheral 
neuropathy was not affirmatively shown to be present during 
service and service connection under 38 U.S.C.A. §§ 1110 and 1131 
and 38 C.F.R. § 3.303(a) (affirmatively showing inception in 
service) is not established. 

The Veteran is competent to describe symptoms of pain and 
numbness in the lower extremities, which he has stated he had in 
service, which symptoms he can have perceived, that is, 
experienced directly through the senses.  38 C.F.R. § 3.159 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.); Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
one's personal knowledge, personal knowledge is that which comes 
to the witness through the use of the senses; lay testimony is 
competent only so long as it is within the knowledge and personal 
observations of the witness, but lay testimony is not competent 
to prove a particular injury or illness).  

The Veteran however is not competent to state that he actually 
has peripheral neuropathy.  Layno at 469-71 (lay testimony is not 
competent to prove a particular injury or illness).  And 
peripheral neuropathy is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of the disability 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is required to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); 


see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable symptomatology, 
where the determination is not medical in nature and is capable 
of lay observation).

Lay evidence may establish a diagnosis of a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of peripheral neuropathy cannot be 
made by the Veteran as a lay person based on mere personal 
observation, that is, perceived by visual observation or by any 
other of the senses, peripheral neuropathy is not simple medical 
condition that the Veteran is competent to identify.  And it is 
not argued or shown that the Veteran is otherwise qualified 
through specialized education, training, or experience to offer a 
diagnosis of peripheral neuropathy. 

Whereas here, the determinative questions involve a medical 
diagnosis, not capable of lay observation by case law or the 
claimed disability is not a simple medical condition, as here, 
competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  





The competent medical evidence provided by health-care 
professional shows that on a Persian Gulf Examination by VA in 
July 1994, there was no evidence of symptoms of peripheral 
neuropathy.  On VA examination in July 1995, a MRI of the lumbar 
spine was normal.  There was no evidence of symptoms of 
peripheral neuropathy.  On VA examination in October 1998, the 
diagnosis was chronic lumbar strain without evidence of 
neuropathy by findings, by X-ray, or by electromyogram (EMG).  On 
VA examinations in October 2004 and in June 2006, there was no 
evidence of peripheral neuropathy on neurological evaluation and 
by EMG and nerve conduction velocity (NCV) testing.  

As a diagnosis of peripheral neuropathy has not been established 
by competent evidence, there can be no valid claim for service 
connection absent proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of current disability, the Board need 
not reach the questions of continuity of symptomatology under 
38 C.F.R. § 3.303(b), of an initial diagnosis after service under 
38 C.F.R. § 3.303(d), or of secondary service connection under 
38 C.F.R. § 3.310 as argued by the Veteran. 

As the preponderance of the evidence is against the claim of 
service connection for peripheral neuropathy, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).

Cervical Spine 

Facts 

The service treatment records show that in June 1990 the Veteran 
complained of back pain.  It was noted that two years earlier the 
Veteran had fallen off a truck.  The assessment was low back pain 
with muscle strain.  There is no evidence in the service 
treatment records of a complaint, finding, history, symptoms, 
treatment, or diagnosis of a cervical spine abnormality. 

After service, on a Persian Gulf Examination by VA in July 1994, 
history included back pain.  There was no evidence of symptoms of 
a cervical spine abnormality. 

In a rating decision in June 1995, the RO granted service 
connection for chronic lumbosacral strain and later the diagnosis 
was changed to chronic low back pain. 

On VA examination in July 1995, there was no evidence of symptoms 
of a cervical spine abnormality.  Private medical records in 
February 2006 show degenerative changes of the cervical spine by 
MRI.  VA records in September 2006 show degenerative joint 
disease of the cervical spine by CT scan. 

Private medical records from February 2006 to November 2006 show 
that Veteran complained of worsening neck pain, which had started 
a few months before August 2006.  There was no history of 
significant trauma.  The Veteran stated that he had injured his 
back in service.  A MRI showed degenerative disc disease of the 
cervical spine.  In November 2006, the Veteran had surgery for 
cervical disc disease.  The surgeon, who performed the surgery, 
expressed the opinion that there was no relationship between the 
Veteran's chronic low back pain and the recent, acute disc 
extrusion with spinal cord decompression and myelopathy and that 
there was no relationship between the lumbar problem and cervical 
disc herniation.  

On VA examination in October 2007, the Veteran gave a two year 
history of pain in the cervical spine with surgery in November 
2006.  Based on the examiner's discussion with orthopedic 
specialists, the VA examiner expressed the opinion it was less 
likely than not the current neck findings were related to the 
Veteran's chronic low back pain, because there is no documented 
evidence that a low back condition will cause a cervical disc 
condition.

In October 2008, a private chiropractor, who treated the Veteran 
for cervico-thoracic neuralgia, stated that the Veteran described 
an in- service fall off the running board of a 5 ton truck and 
when he attempted to brake the fall by grabbing the side mirror, 
the back of the Kevlar helmet caught the running board causing an 
abrupt hyperextension of the neck.  


The chiropractor expressed the opinion that the fall could have 
imparted structural weakness to the cervical spine leading to the 
Veteran's subsequent symptom picture.

On VA examination in November 2009, the Veteran stated that in 
service when he fell off the truck, he hit the back of his helmet 
on the truck and then hit his neck and he experienced pain in the 
neck, shoulders, and low back.  The Veteran asserted the service 
medical care providers never looked at his neck and concentrated 
on his lower back.  According to the Veteran, he had been 
experiencing chest pain and left upper extremity numbness ever 
since.  The examiner noted that there was no reference in the 
documented medical history of the cervical spine until he had his 
first surgery.  The examiner also noted the Veteran signed 
several physicals after he fell off the truck in which he denied 
any neck discomfort.  Without any evidence of neck pain or 
treatment in service or out of service until 2007, the examiner 
could no relate the cervical disc disease to the incident where 
the Veteran fell from a truck.  He therefore concluded that it 
was less likely as not that the cervical disc disease was caused 
by or the result of the in-service injury when he fell off the 
truck.

Analysis 

On the basis of the service treatment records alone, a disability 
of the cervical spine, degenerative disc disease and degenerative 
joint disease, was not affirmatively shown to have been present 
in service, and service connection under 38 U.S.C.A. §§ 1110 and 
1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in 
service) is not established.   

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).





38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d)

First Diagnosed after Service

The service treatment records do show that the Veteran injured 
his low back in fall.  And the Veteran has stated that when he 
fell he also hit his head, hurting his neck.

As the Veteran is competent to describe a neck injury, his 
statement constitutes a notation of symptoms in service, and the 
principles of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a disability 
of the cervical spine, degenerative disc disease and degenerative 
joint disease, and as chronicity in service is not adequately 
supported by the service treatment records, in the absence of 
persistent symptoms of the cervical spine, then continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b) is 
required to support the claim.  Also as to the current disability 
of the cervical spine, degenerative disc disease and degenerative 
joint disease, first diagnosed after service, 38 C.F.R. § 
3.303(d) applies.

In the case, the Veteran described persistent neck symptoms since 
service.  

Nevertheless, because it does not necessarily follow that there 
is a relationship between a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, and the 
continuity of symptomatology the Veteran avers, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one which a lay person's observation is competent 
under case law or the condition is simple medical condition.  



See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(under certain circumstances, lay person is competent to identify 
a simple medical condition). 

Although the Veteran is competent to describe symptoms, a 
disability of the cervical spine, degenerative disc disease and 
degenerative joint disease, is not a condition under case law 
that have been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of the disability 
is medical in nature, that is, not capable of lay observation, 
and competent medical evidence is required to substantiate the 
claim.  See Savage at 498 (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau at 1377.  Also, the Veteran as a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)).






After service, private medical records in February 2006 show 
degenerative changes of the cervical spine by MRI.  VA records in 
September 2006 show degenerative joint disease of the cervical 
spine by CT scan.  Private medical records from February 2006 to 
November 2006 show that Veteran complained of worsening neck 
pain, which had started a few months before August 2006.  

There was no history of significant trauma.  A MRI showed 
degenerative disc disease of the cervical spine.  In November 
2006, the Veteran had surgery for cervical disc disease. 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of a disability of the cervical 
spine, degenerative disc disease and degenerative joint disease, 
cannot be made by the Veteran as a lay person based on mere 
personal observation, that is, perceived by visual observation or 
by any other of the senses, the disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, is not 
simple medical condition that the Veteran is competent to 
identify.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized education, training, or 
experience to offer a diagnosis of a disability of the cervical 
spine, degenerative disc disease and degenerative joint disease. 

Where, as here, there is a question of the presence or a 
diagnosis of a disability of the cervical spine, degenerative 
disc disease and degenerative joint disease, not capable of lay 
observation by case law and the condition is not simple 
medication condition under Jandreau for the reason expressed, to 
the extent the Veteran's statements are offered as proof of the 
presence or diagnosis of a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, in 
service or since service, the Veteran's lay statements are 
excluded, that is, not admissible as evidence and cannot be 
considered competent evidence favorable to claim based either on 
continuity of symptomatology or on a disability first diagnosed 
after service.  

To the extent the Veteran has expressed an association between a 
disability of the cervical spine, degenerative disc disease and 
degenerative joint disease, and the in-service low back injury, 
the Veteran's opinion as a lay person is limited to inferences 
that are rationally based on the Veteran's perception and does 
not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, based 
on personal observation alone, any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
an opinion on the relationship between a disability of the 
cervical spine, degenerative disc disease and degenerative joint 
disease, and an in-service injury, disease, or event.

The Veteran is however competent to report a contemporaneous 
medical diagnosis and the Veteran is competent to describe 
symptoms that later support a diagnosis by a medical 
professional, and there is evidence that a health-care 
professional has associated a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, to the 
in-service injury.  In October 2008, a private chiropractor, who 
treated the Veteran for cervico-thoracic neuralgia, stated that 
the Veteran described an in-service fall off the running board of 
a truck and when he attempted to brake the fall by grabbing the 
side mirror, the back of the Veteran's helmet caught the running 
board causing an abrupt hyperextension of the neck.  The 
chiropractor then expressed the opinion that the fall could have 
imparted structural weakness to the cervical spine leading to the 
Veteran's subsequent symptom picture. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact. 




The guiding factors in evaluating the probative value of a 
medical opinion include whether the opinion is based upon 
sufficient facts, and whether the opinion applied valid medical 
analysis to the significant facts of the case in order to reach 
the conclusion submitted in the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

The Board rejects the favorable opinion of the chiropractor 
because it is expressed in terms that the fall "could" have 
imparted structural weakness in the cervical spine.  An opinion 
expressed in the term of "could" is the equivalent of "may," 
which implies that it "could not" be possible and it is too 
speculative to establish a nexus to service.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (The term "may" also 
implies that it "may not" and it is too speculative to establish 
a nexus.). 

Because the sufficiency of the medical opinion was in doubt, the 
RO sought further evidence and afforded a VA examination with a 
medical opinion in November 2009.  On that examination, the 
Veteran stated that in service when he fell off the truck, he hit 
the back of his helmet on the truck and then hit his neck and he 
experienced pain in the neck, shoulders, and low back.  According 
to the Veteran, he had been experiencing chest pain and left 
upper extremity numbness ever since.  The VA examiner, a 
physician, found no reference in the documented medical history 
of the cervical spine until 2006, when the Veteran had first 
surgery on the cervical spine.  The VA examiner also noted that 
after the initial fall, the Veteran had denied any neck 
discomfort.  The VA examiner explained that without any evidence 
of neck pain in service or after service until 2006 it was less 
likely as not that the cervical disc disease was caused by or the 
result of the in-service injury when he fell off the truck. 

In light of the foregoing, the Board finds that the opinion of 
the VA examiner is persuasive evidence against the claim.  
Accordingly, the weight of the medical evidence is against an 
association or link between a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, and the 
in-service injury in 1988. 


As there is no favorable evidence relating the Veteran's current 
disability of the cervical spine, degenerative disc disease and 
degenerative joint disease, to an injury, disease, or event in 
service, the preponderance of the evidence is against the claim, 
based either on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or on a disability first diagnosed after service under 
38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of 
proof does not apply.  

38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Degenerative Joint Disease 

As for presumptive service connection for degenerative joint 
disease, arthritis, as a chronic disease under 38 C.F.R. §§ 3.307 
and 3.309, degenerative joint disease, arthritis, was first 
documented by MRI in 2006 well beyond the one-year presumptive 
period after discharge from service in 1992, for presumptive 
service connection as a chronic disease and the preponderance of 
the evidence is against the claim on this theory of service 
connection, and the benefit of-the-doubt standard of proof does 
not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.310 

Secondary Service Connection 

On the question of whether a disability of the cervical spine, 
degenerative disc disease and degenerative joint disease, was 
caused by or aggravated by the service-connected low back 
disability, to the extent the Veteran asserts that there is such 
an association, the Veteran's opinion as a lay person is limited 
to inferences that are rationally based on the Veteran's 
perception and does not require specialized education, training, 
or experience.





As the Veteran as a lay person is not competent to diagnose a 
disability of the cervical spine, degenerative disc disease and 
degenerative joint disease, based on personal observation, any 
inference based on what is not personally observable cannot be 
competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized education, training, or experience 
to offer an opinion on the question of secondary service 
connection. 

The competent medical evidence of record consists of the opinion 
of the private surgeon who expressed the opinion that there was 
no relationship between the Veteran's chronic low back pain and 
the recent, acute disc extrusion with spinal cord decompression 
and myelopathy and that there was no relationship between the 
lumbar problem and cervical disc herniation.  Also on VA 
examination in October 2007, the VA examiner expressed the 
opinion it was less likely than not the current neck findings 
were related to the Veteran's chronic low back pain, because 
there is no documented evidence that a low back condition will 
cause a cervical disc condition.

This evidence opposes rather than supports the claim that the 
service-connected disability caused or aggravated a disability of 
the cervical spine, degenerative disc disease and degenerative 
joint disease. 

For the above reasons, service connection for a disability of the 
cervical spine, degenerative disc disease and degenerative joint 
disease, considering the applicable theories of service 
connection, is not established.








Headaches 

Facts 

The service treatment records show that in August 1991 the 
Veteran complained of a sore throat, myalgia and arthralgia, 
nasal congestion, and a headache.  When he was seen three days 
later, he denied having a headache.   The assessment was 
resolving viral syndrome.  In December 1991, the Veteran 
complained of body aches, a sore throat, and a headache.  

There is no evidence in the service treatment records of a 
complaint, finding, history, symptoms, treatment, or diagnosis of 
headaches associated with low back pain.

After service, on a Persian Gulf Examination by VA in July 1994, 
it was noted that the Veteran was in the Persian Gulf from 
October 1990 to April 1991.  History included back pain.  The 
evaluation of the head and the neurological evaluation were 
normal.  There was no evidence of headaches associated with low 
back pain. 

Records of the Army Reserve show that on examination in December 
1994 the Veteran gave a history of recurrent back pain and 
frequent or severe headache.  The physical examination was normal 
and the examiner found no pathology.  

In a rating decision in June 1995, the RO granted service 
connection for chronic lumbosacral strain, which was later 
changed to chronic low back pain.  

On VA examination in July 1995, there was no evidence of symptoms 
of headaches associated with low back pain. 

Private medical records from February 2006 to November 2006 show 
that Veteran complained of worsening neck pain, which had started 
a few months before August 2006.  In addition he complained of 
headaches. 


On VA examination in October 2007, the Veteran complained that he 
had headaches for about one and one-half years.  The diagnosis 
was muscle contracture and stress tension headaches.

On VA examination in November 2009, the Veteran stated that he 
developed headaches about four years earlier.  The diagnosis was 
muscle contraction headaches related to the Veteran's cervical 
spine disc disease.  The examiner concluded that the headaches 
described by the Veteran were less likely than not caused by or 
related to the incident in 1988 where the Veteran fell off a 
truck.  

The examiner saw no significant correlation between the in-
service injury and the Veteran's current headaches.

Analysis 

On the basis of the service treatment records alone, headaches 
associated with low back pain were not affirmatively shown to be 
present in service, and service connection under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing 
inception in service) is not established.   

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).

38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d)

First Diagnosed after Service



The service treatment records do show that the Veteran complained 
of headaches on two occasions that were associated with a viral 
syndrome and symptoms of body aches and a sore throat, not low 
back pain.

As headaches were noted in service, and the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify headaches 
associated with low back pain, and as chronicity in service is 
not adequately supported by the service treatment records, in the 
absence of persistent headaches associated with low back pain, 
then continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b) is required to support the claim.  Also as to the 
current headaches, first diagnosed after service, 38 C.F.R. § 
3.303(d) applies.

Although the Veteran is competent to describe headaches, whereas 
here, the determinative question involves a question of 
causation, that is, evidence of an association or link between 
headaches and low back pain, competent evidence is still required 
to substantiate the claim.

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.







On the question of causation, that is, evidence of an association 
or link between headaches and low back pain, the evidence against 
the claim is the opinion of a VA examiner who found that the 
Veteran's muscle contraction headaches were related to the 
Veteran's cervical spine disc disease.  The examiner concluded 
that the headaches described by the Veteran were less likely than 
not caused by or related to the incident in 1988 where the 
Veteran fell off a truck.  

To the extent the Veteran's statements are offered as a lay 
opinion on causation, that is, an association between headaches 
and low back pain, under certain circumstances, a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Competency is a question of fact, which is to be addressed by the 
Board. Jandreau at 1377.

In this case, the cause of headaches cannot be determined by the 
Veteran as a lay person based on an inference, which is based 
personal observation without having specialized education, 
training, or experience.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized education, training, or experience 
to offer an opinion on the cause of headaches, where there are 
several potential causes.  Here the Veteran's lay opinion on 
causation is not competent evidence, and the Veteran's opinion as 
the cause of headaches is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnoses or later diagnosis of a medical professional that 
relates the Veteran's headaches to low back pain. 




As the Veteran's lay opinion is not competent evidence or 
otherwise probative of the material issue of fact necessary to 
establish service connection, that is, the cause of headaches, 
the Board finds that the preponderance of the competent evidence 
of record, that is, the opinion of the VA examiner, is against 
the claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

As the opinion of the VA examiner is against the claim, which is 
the only competent evidence on the material issue of causation, 
and as the Board may consider only independent medical evidence 
to support its finding on the question of a medical nexus or 
medical causation, where the Veteran's lay opinion on medical 
causation is not competent evidence, the preponderance of the 
evidence is against the claim of service connection for 
headaches, considering continuity of symptomatology under 
38 C.F.R. § 3.303(b), of an initial diagnosis after service under 
38 C.F.R. § 3.303(d), or of secondary service connection under 
38 C.F.R. § 3.310 as argued by the Veteran. 

Tinnitus 

Facts 

The service treatment records contain no complaint, finding, 
history, symptoms, treatment, or diagnosis of tinnitus. 

After service, on a Persian Gulf Examination by VA in July 1994, 
there was no evidence of tinnitus. 

Records of the Army Reserve show that on examination in December 
1994 the Veteran denied ear trouble.  On VA examination in July 
1995, there was no evidence of tinnitus.





There is no evidence of tinnitus in the record until the VA 
examination in October 2007.  Then the Veteran complained of 
ringing in his ears since June 2006.  Based on the Veteran's 
report that tinnitus had onset in 2006, normal audiometric tests 
in service, and no complaint of tinnitus in service or until 
2006, the VA audiologist expressed the opinion that it was less 
likely than not that tinnitus was due to acoustic trauma in 
service.

In September 2009, the Veteran submitted records of a private 
audiological evaluation.  This included a questionnaire where he 
disclosed that he had ringing in his ears and that he had a 
hearing problem for 3 years or more.

Analysis

On the basis of the service treatment records alone, tinnitus was 
not affirmatively shown to be present in service, and service 
connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. 
§ 3.303(a) (affirmatively showing inception in service) is not 
established.

But tinnitus is a condition under case law where lay observation 
has been found to be competent to establish the presence of the 
disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).

And although the Veteran is competent to declare that he has 
tinnitus, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, competent 
medical evidence is required to substantiate the claim unless the 
Veteran's lay opinion is found to be competent evidence.  A lay 
person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)). 



In this case, the cause of tinnitus cannot be determined by the 
Veteran as a lay person based on an inference, which is based 
personal observation without having specialized education, 
training, or experience.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized education, training, or experience 
to offer an opinion on the cause of tinnitus, where there are 
several potential causes.  Here the Veteran's lay opinion on 
causation is not competent evidence, and the Veteran's opinion as 
the cause of tinnitus is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnoses or later diagnosis of a medical professional that 
relates the Veteran's tinnitus to service. 

As the Veteran's lay opinion is not competent evidence or 
otherwise probative of the material issue of fact necessary to 
establish service connection, that is, the cause of tinnitus, the 
Board finds that the preponderance of the competent evidence of 
record, that is, the opinion of the VA examiner, is against the 
claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

As the opinion of the VA examiner is against the claim, which is 
the only competent evidence on the material issue of causation, 
and as the Board may consider only independent medical evidence 
to support its finding on the question of a medical nexus or 
medical causation, where the Veteran's lay opinion on medical 
causation is not competent evidence, the preponderance of the 
evidence is against the claim of service connection for tinnitus, 
considering continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) and of an initial diagnosis after service under 
38 C.F.R. § 3.303(d). 




Claim for a Temporary Total Disability

The Veteran seeks a temporary total disability rating based on 
the need for convalescence following his cervical spine surgeries 
in November 2006 and in March 2008.   

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is established 
that treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence.  
38 C.F.R. § 4.30. 

As determined above, the Veteran's disability of the cervical 
spine is not a service-connected disability.  Therefore the 
Veteran is not entitled to a temporary total disability rating 
based on the need for convalescence following his cervical spine 
surgeries in November 2006 and in March 2008 as a matter of law. 

ORDER

Service connection for peripheral neuropathy to include as 
secondary to chronic low back pain is denied.  Service connection 
for a disability of the cervical spine, degenerative disc disease 
and degenerative joint disease, to include as secondary to 
chronic low back pain is denied.  Service connection for 
headaches to include as secondary to chronic low back pain is 
denied.  Service connection for tinnitus is denied.  A temporary 
total disability rating under 38 C.F.R. § 4.30 for convalescence 
following cervical spine surgery in November 2006 and in March 
2008 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


